Citation Nr: 1450623	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before a Decision Review Officer at the RO in November 2007.  A transcript of that hearing has been associated with the claims file.

In April 2012, the Board remanded the claim for additional development to include an additional VA examination.  The Veteran underwent a VA PSTD examination in May 2012, and a supplemental statement of the case (SSOC) was issued in November 2012.  As explained below, the VA examination report is adequate for rating purposes for the issue decided.  Therefore, the Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the Board notes that at the time of the April 2012 remand, an additional claim for a total disability rating due to individual umemployability (TDIU) was also on appeal.  In an RO decision dated in November 2012, the issue was granted and the Veteran did not file a notice of disagreement; thus, the issue is no longer on appeal.

After the most recent SSOC, the Veteran underwent another VA PTSD examination in July 2014 that has not been adjudicated by the AOJ.  No subsequent SSOC was issued, but this is not necessary because the Veteran's representative submitted a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).



FINDING OF FACT

Throughout the rating period, the Veteran's PTSD was manifested by depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood; occupational and social impairment with deficiencies in most areas is not shown during the rating period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated at any time during the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist	

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in February 2006 prior to the June 2007 RO decision.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a statement of the case (SOC) was issued in September 2008.  Also, the letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with VA medical examinations in April 2007, December 2007 May 2012, and July 2014 to assess the current nature of his service-connected PTSD.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Board finds the case is adequately developed for appellate review.

II.  Increased Rating Claim
	
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  The Court has held that 'staged' ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2013).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In this case, the Veteran is currently assigned a 50 percent disability for PTSD under Diagnostic Code 9411.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for mental disorders, a 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships. Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In fact, the August 2012 VA examiner specifically indicated there was not total occupational and social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A score of 41-50 illustrates '[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'  A score of 51-60 represents '[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).'  Id.

In view of the relevant evidence, the Board finds that the Veteran is not entitled to a disability rating of in excess of 50 percent.  

During an April 2007 VA examination, the Veteran reported problems with concentration, irritation, nervousness, and crowds.  He reported he took about a week off of work in the past 12 months due to psychiatric symptoms as he needed to stay in the house, he had crying spells, and he did not want to talk to anyone.  Socially, the Veteran reported he continues to be somewhat socially active.  He goes to church on Sundays, and he is quite sociable with his neighbor and a few friends, and he was looking forward to an upcoming conference.  He goes out to eat once a month and has a good relationship with is adult children.  He has been dating a woman off and on for 8 years.  The Veteran spends his free time walking alone, doing jobs around the house, and "just sitting and thinking."  The Veteran denied any history of violence as well as suicide attempts.  The examiner noted that he described a fairly stable current psychosocial functional status.  He keeps up with his routine responsibilities of self-care and family role functioning, his physical health is stable, and his social/interpersonal relationships and recreation/leisure pursuits are adequate.  

Upon mental status evaluation, the examiner noted that the Veteran demonstrated no impairment of thought process of communication nor delusions or hallucinations during the interview.  His eye contact and interaction were within normal limits.  He denied suicidal or homicidal thoughts, and he endorsed a good history of maintaining minimal personal hygiene or other basic activities of daily living.  He was oriented to person, place, and time, and endorsed some short-term memory problems, but denied obsessive or ritualistic behaviors and panic attacks.  The Veteran reported he continues to go through crying spells and periods of brief depression when he thinks about Vietnam.  He described anxiety about the war in Iraq.  He denied impaired impulse control.  He stated he sleeps about three hours a night and naps during the day with energy that is "terrible".  The Veteran endorsed ongoing trauma re-experiencing in the form of nightmares and intrusive memories during the day, ongoing avoidance in that he avoids "closed in places, people, loud noises, war movies", ongoing heighted physiological arousal in terms of problems with sleep, irritability, concentration, hypervigilance, easy startle, currently to a moderate severity.  The diagnosis was PTSD with depressive symptoms, moderate severity, with a current GAF score of 55 to indicate moderate symptoms.  

During a December 2007 VA examination, the Veteran reported he has a girlfriend and that he has a neighbor who he spends time with about four days a week.  He indicated he was involved with the ministry where he visits the sick and shut-in members of his church.  Upon mental status evaluation, the examiner noted that the Veteran was casually attired with good hygiene.  His responses to some questions were inconsistent during the exam and this was addressed.  The Veteran seemed preoccupied with providing information to this examiner that he believed would result in a favorable rating from the RO.  He displayed good eye contact and he was fully oriented.  His rate and flow of speech was normal, with goal-direct thought process.  He denied current suicidal ideation or homicidal ideation and visual or auditory hallucinations.  He reported he experienced suicidal ideations without plan or intent the morning of the examination.  His last suicidal ideation was two weeks prior.  He described his mood as "very bad", though his affect was broad and he not only responded to humor but initiated it.  He reported depression approximately three to four times a week, when he is experiencing flashbacks or intrusive thoughts about Vietnam.  He also reported experiencing anxiety with panic attacks.  He reported difficulty concentrating, and experiencing memory deficits.  He is capable of independently performing his activities of daily living.  He completes household chores and prefers to keeps his home very neat.  He manages his finances and reported no significant financial problems.  The Veteran reported his PTSD symptoms have worsened since April 2007 as he has increased suicidal ideation.  He reported he experiences nightmares about Vietnam four times a week and flashbacks of Vietnam three times a week.  He also reported daily intrusive thoughts of Vietnam.  He endorsed symptoms of increased arousal consisting of difficulty staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The diagnosis was PTSD with an assigned GAF score of 55.  

During a May 2012 VA examination, the examiner noted a diagnosis of PTSD and indicated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routing behavior, self-care, and conversation.  The Veteran reported he lives alone and takes care of cooking and chores around the home, though he has difficulty with physical stamina.  He reported he continues to struggle with sleep and has nightmares and "weird dreams" roughly three nights per week.  He is easily startled and remains hypervigilant.  He continues to play cards at the Senior Center twice per week with a friend.  He reported he has some other friends, but no one he is very close with.  He sees his daughter about once per year and can give affection to his grandchildren, but stated he had difficulty confiding with or showing affection towards others.  He has not had mental health treatment or medication since his last examination.  He did see a social worker in 2010.  The Veteran reported symptoms of suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and suicidal ideation.  The examiner noted that the Veteran continues to meet the diagnostic criteria for PTSD, and assigned a GAF score of 53 to reflect moderate symptoms of occasional panic attacks and periods of uncontrollable sadness.  

During a July 2014 VA examination, the examiner noted a diagnosis of PTSD and indicated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routing behavior, self-care, and conversation.  The Veteran reported that he maintains a relationship with his lady friend, whom he met at a senior citizen organization, and his 2 sisters and several nieces who reside in Chicago.  He reported he enjoys playing cards and going out to dinner with his lady friend and talks with his sisters and nieces once every 1-2 weeks.  He said he visits his family in Chicago at least once per year, with this frequency representing a decrease from his prior average of 3-4 times per year due to difficulties getting around physically due to back pain.  Other activities were said to include exercising (now in the swimming pool rather than other forms of exercise due to chronic back pain), reading, watching sports, and staying busy around the house.  The Veteran denied mental health hospitalizations or outpatient mental health treatment since his last examination.  The Veteran reported continued PTSD symptoms of moderate severity, including intrusive memories of his Vietnam experiences, psychological reactivity (crying, depressed mood, decreased motivation) upon exposure to cues that remind him of traumatic events, exaggerated startle, hypervigilance (particularly at night), concentration problems, irritability/anger outbursts, nightmares, anxiety/panic, and sleep disturbance (problems with sleep onset and mid-sleep awakening).  The Veteran reported that he is generally independent with activities of daily living, although has begun requiring occasional help with transferring in and out of the shower, ambulation, organization of his pillbox, and writing out his bills due to peripheral neuropathy and back pain related to a degenerative nerve.  The Veteran reported symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood. 

Upon mental status evaluation, the examiner noted that the Veteran presented on time for his appointment and appeared alert with no signs of a confusional state.  He used a cane to aid with ambulation.  He was casually dressed, and grooming and hygiene were appropriate.  Speech was fluent and appropriate in content with no word finding problems or paraphasic errors.  Orientation appeared grossly intact, and there was no memory deficits observed.  Suicidal and homicidal ideation and auditory/visual hallucinations were denied.  There was no evidence of a formal thought disorder.  Mood ranged from euthymic to mildly dysphoric with congruent affect.  The examiner determined that the Veteran continues to experience symptoms consistent with a diagnosis of PTSD of moderate severity which affect social relationships and engagement in avocational activities.  The severity of symptoms and effects on social and occupational functioning appear consistent with report at the time of the prior VA examination in 2012 with no significant worsening or improvement.

VA treatment records are generally consistent with the VA examination reports.  In particular, VA mental health treatment records indicate the Veteran has consistently complained of nightmares, daily intrusive thoughts of war, irritability, social isolation, and depressed mood (noted as low energy, no pleasure in activities, low motivation, lack of concentration, and no social activities).  In an August 2005 VA progress note, the Veteran reported anxious and worried mood.  He reported problems at work and that he feels "as if I were a kid" and is angry much of the time.  He has taken a lot of stress related leave and considering taking a disability retirement from the job.  The examiner indicated that the Veteran has fairly severe symptoms of PTSD.  His difficulty in getting along or feeling comfortable around others makes working much more difficult for him.  In a May 2007 treatment note, the Veteran expressed anger as he missed some appointments and was discharged from the clinic.  The Veteran reported since his retirement, he had had long hours of intrusive images of Vietnam and increased nightmares.  He reported episodes of feeling paralyzed while a shadow creeps up on him.  The Veteran was treated on an in-patient basis for his PTSD from September to October 2010.  In March and July 2012 VA progress notes, the Veteran complained of continued nightmares.  The examiner noted diagnoses of PTSD, anxiety, alcohol dependence, and depressive disorder.  The assigned GAF score was 47.  In a December 2011 note, the Veteran reported financial difficulties.  The diagnosis was PTSD and anxiety with a GAF score of 41. 

The lay evidence during this period is also generally consistent with the VA examination reports and treatment records.  During a January 2010 Board hearing, the Veteran reported that he has nightmares two to three times a week and sometimes multiple times a night.  He has a girlfriend that he has lived off and on with for about 10 years.  The Veteran stated he used to have problems with altercations due to anger, but that he does not anymore.  He indicated that he has no friends other than his family and girlfriend.  The Veteran reported he fishes with his girlfriend and hunts with his brother in law.  He does not work because he got hurt in an on-the-job accident after he put his hand in a machine and lost two fingers.  Then he had problems with carpal tunnel syndrome and problems up his arm including shoulder surgery.  The Veteran asserted that his PTSD impacts his ability to work as the day he was injured he slipped and put his hand in the machine.  He stated that he must have not really been paying attention.  

Based on all evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD.  The Veteran's symptoms most closely resemble occupational and social impairment with reduced reliability and productivity as noted by the May and November 2012 and July 2014 VA examiners.  Specifically, the evidence reflects symptoms of depression, chronic sleep impairment with frequent nightmares.  There were also frequent disturbances of motivation and mood, including depression, anxiety, panic attacks that occur weekly or less often.  These symptoms are specifically considered in the 50 percent disability rating. 

The Board acknowledges that there is some evidence of symptoms that are contemplated by 70 percent rating; and which indicate some deficiencies in thinking and mood.  However, the Veteran has not exhibited or complained of occupational and social impairment with deficiencies in most areas, such as school, work, family relations, or judgment.  For instance, the Veteran reported some suicidal ideation, but he denied any plan or intent in VA examination in December 2007 and May 2012.  However, the May 2012 examiner noted that the Veteran seemed to be preoccupied with providing information to this examiner that he believed would result in a favorable rating from the RO. The July 2014 examiner noted that the Veteran denied suicidal ideation.  Furthermore, upon examination in April 2007 and July 2014, the VA examiners specifically noted that the Veteran exhibited no evidence of thought disorder.  Additionally, while the Veteran complained of frequent depression, it was not noted as so severe as to prevent him from functioning independently, appropriately, and effectively.  In fact, the Veteran maintained effective, close relationships with his girlfriend and family.  Also, while the Veteran complained of problems with anger and irritability, there were no reported incidents of violence during the claims period.  

At no time during the appeals process has the Veteran demonstrated symptoms which are contemplated at the 70 percent disability rating to include obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

Furthermore, at no time during the appeals process has the Veteran exhibited or complained of symptoms which indicate total occupational and social impairment.  In this regard, the Veteran's demonstrated symptoms do not include: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name to warrant a total disability rating.  Therefore, the Board finds a rating in excess of 50 percent is not warranted.

Additionally, the Board observes that the lowest GAF score of 41, assigned in a December 2011 VA progress note, is consistent with serious symptoms marked by serious impairment in several areas, such as work, family relations, judgment, thinking, or mood (see discussion of GAF scale score above).  However, the GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  Considering all lay and medical evidence of record, the Board finds that the GAF of 41 assigned in the December 2011 progress note is not representative of the severity of the Veteran's symptoms.  As discussed above, the symptoms recorded at that time are generally consistent with those in the prior treatment records and lay statements.  Furthermore, while the Veteran has demonstrated a few symptoms that are contemplated by a higher rating, the Board finds that his overall disability picture most nearly approximates a 50 percent rating for PTSD.  As such, a higher rating of 70 or 100 percent is not warranted for this period.  See 38 C.F.R. § 4.7.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the statements of the Veteran and his family.  Although the Veteran is competent to describe his symptoms, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximate the schedular criteria for the next higher evaluation of 70 percent.

The Board has also considered whether staged ratings are appropriate based on any periods of increased or decreased symptomatology.  See  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms of the Veteran's PTSD have not undergone any significant increase or decrease so as to warrant a compensable rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Board has considered whether the claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed above, the demonstrated manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not warranted.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The symptoms which he experiences to include sleep impairment, occasional panic attacks, hypervigilance, anxiety, depressed mood, and decreased motivation are listed in the criteria for rating psychiatric disorders.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating.  While the Board notes that the Veteran complained that his PTSD has interfered with his employment, there is simply no objective evidence showing that the PTSD has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence is against the claims for a disability rating in excess of 50 percent for PTSD for the period of time on appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


